UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6601


TODD COOPER,

                Petitioner - Appellant,

          v.

KUMA DEBOO, Warden, Federal Correctional Institution Gilmer,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:09-cv-00090-REM-JSK)


Submitted:   June 24, 2010                    Decided:   July 1, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Todd Cooper, Appellant Pro Se. Daniel W. Dickinson, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Todd Cooper, a federal prisoner, appeals the district

court’s   order   accepting    the   recommendation   of   the   magistrate

judge and denying relief on his 28 U.S.C.A. § 2241 (West 2006 &

Supp. 2010) petition.     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        Cooper v. Deboo, No. 2:09-cv-00090-REM-

JSK (N.D.W. Va. Mar. 16, 2010).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                      2